MEMORANDUM **
Margarita and Monica Ramirez appeal from a judgment entered in favor of Allstate Insurance Company following a jury trial. We affirm.
We review a “district court’s rulings on admissibility of arguments and evidence for abuse of discretion.” Ortiz v. Bank of America Nat. Trust & Savings Ass’n, 852 F.2d 383, 389 (9th Cir.1987). Even if a district court abuses its discretion by accepting an improper argument, the appellant must also show that “the instances of misconduct so permeated the trial that the jury was necessarily prejudiced.” Kehr v. Smith Barney, Harris Upham & Co., 736 F.2d 1283, 1286 (9th Cir.1984).
Even if we assume that the district court abused its discretion, the Ramirezes have not shown prejudice. They only challenge a single set of remarks, made in closing argument. See Kehr, 736 F.2d at 1286. Allstate’s counsel argued at length about Margarita Ramirez’s misrepresentations, and those arguments were based on evidence presented at trial. The jury’s evaluation of her credibility was far more likely *643based on that evidence than on the challenged comments. Given the heavy focus this evidence received during Allstate’s closing, the disputed remarks “cannot suffice to meet the high ‘permeation’ standard necessary to invalidate the verdict of a trial.” Doe ex rel. Rudy-Glanzer v. Glanzer, 232 F.3d 1258, 1271 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.